EXHIBITS 10.8

AMENDMENT TO WARRANTS

 

 

THIS AMENDMENT to WARRANTS is made as of July 1, 2003, by and between MEDICAL
CV, INC., a Minnesota corporation (the “Company”) and PKM PROPERTIES, LLC, a
Minnesota limited liability company (the “Lender”).

 

RECITALS:

 

A.            The Company and the Lender are parties to: (a) that certain
Warrant To Purchase 350,000 Shares of Common Stock of Medical CV, Inc. dated
January 17, 2003, and (b) that certain Warrant To Purchase 350,000 Shares of
Common Stock of Medical CV, Inc. dated April 4, 2003 (collectively, the
“Warrants”).

 

B.            The Company and the Lender desire to amend the Warrants as
provided herein, and upon the terms and conditions of this Agreement.

 

AGREEMENTS:

 

IN CONSIDERATION of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Defined Terms.  Any capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Warrants.

 

2.             Amendment to Duration of Exercise Rights.  Notwithstanding
anything to the contrary in either of the Warrants, the rights represented by
each of the Warrants may be exercised by the “Holder” thereof at any time, for a
period of ten (10) years commencing on the date of such Warrant.

 

3.             Amendment to Section 5 of the Warrants.  Section 5 of each of the
Warrants is hereby amended in its entirety to read as follows:

 

5.             Antidilution Adjustments.  The provisions of this Warrant are
subject to adjustment as provided in this Section 5; provided that no adjustment
shall be made pursuant to this Section 5 which has the effect of duplicating any
adjustment made pursuant to the Articles of Incorporation of the Company or any
certificate of designation thereto, if any.

 

(a)           The Warrant Exercise Price shall be subject to adjustment from
time to time as hereinafter provided.  Upon each adjustment of the Warrant
Exercise Price the holder of this Warrant shall thereafter be entitled to
purchase the number of shares of Common Stock of the Company obtained by
multiplying the Warrant Exercise Price in effect immediately prior to such
adjustment by the number of shares issuable pursuant to exercise immediately
prior to such

 

1

--------------------------------------------------------------------------------


 

adjustment and dividing the product thereof by the Warrant Exercise Price
resulting from such adjustment.

 

(b)           Except for (i) options, warrants or other rights to purchase
securities outstanding on the date of the issuance of this Warrant (provided
there is no adjustment to the terms of such options, warrants or other
securities on or after the date of issuance of this Warrant); (ii) options to
purchase shares of Common Stock and the issuance of awards of Common Stock
pursuant to stock option or employee stock purchase plans adopted by the Company
and shares of Common Stock issued upon the exercise of such options granted
pursuant to such plans (provided there is no adjustment to the terms of such
options, awards or other securities on or after the date of issuance of this
Warrant) (appropriately adjusted to reflect stock splits, combinations, stock
dividends, reorganizations, consolidations and similar changes); (iii) up to
four separate issues or sales by the Company during any twelve month period,
none of which shall exceed 25,000 shares of Common Stock or securities
convertible into or exercisable for the purchase of Common Stock; and (iv)
Common Stock or securities convertible into or exercisable for the purchase of
Common Stock issued in connection with any merger or acquisition of any business
or tangible or intangible assets which is approved by the Company’s Board of
Directors; if and whenever the Company shall issue or sell any additional
securities, warrants or rights or any security convertible or exchangeable into
equity, securities, warrants or rights (collectively, “Convertible Securities”)
for a consideration per share less than the Warrant Exercise Price in effect
immediately prior to the time of such issue or sale, then, forthwith upon such
issue or sale, the Warrant Exercise Price shall be adjusted to a price
determined by multiplying such Warrant Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such issuance plus the number of shares of Common Stock
that the aggregate consideration received by the Company for such issuance would
purchase at such Warrant Exercise Price; and the denominator of which shall be
the number of shares of such additional Common Stock and the number of shares of
Common Stock outstanding prior to such issuance.  For the purpose of the above
calculation, the number of shares of Common Stock immediately prior to such
issuance shall be calculated on a fully-diluted basis, as if this Warrant and
any other outstanding warrants, options or other rights for the purchase of
shares of stock or Convertible Securities had been fully exercised as of such
date.  Except as provided in Section 5(e) below, no further adjustments of the
Warrant Exercise Price shall be made upon the actual issuance of Common Stock or
of any Convertible Securities upon the exercise of such rights or options or
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.

 

(c)           For purposes of this Section 5, in case any shares of Common Stock
or Convertible Securities or any rights or options to purchase any such Common
Stock or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received by the

 

2

--------------------------------------------------------------------------------


 

Company therefor, without deducting therefrom any expenses incurred or any
underwriting commissions, discounts or concessions paid or allowed by the
Company in connection therewith.  In case any shares of Common Stock or
Convertible Securities or any rights or options to purchase any such Common
Stock or Convertible Securities shall be issued or sold for a consideration
other than cash, the amount of the consideration other than cash received by the
Company shall be deemed to be the fair value of such consideration as determined
by the Board of Directors of the Company, without deducting therefrom any
expenses incurred or any underwriting commissions, discounts or concessions paid
or allowed by the Company in connection therewith.  In case any shares of Common
Stock or Convertible Securities or any rights or options to purchase such Common
Stock or Convertible Securities shall be issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair value as determined by the
Board of Directors of the Company of such portion of the assets and business of
the non-surviving corporation or corporations as such Board shall determine to
be attributable to such Common Stock, Convertible Securities, rights or options,
as the case may be.  In the event of any consolidation or merger of the Company
in which the Company is not the surviving corporation or in the event of any
sale of all or substantially all of the assets of the Company for stock or other
securities of any other corporation, the Company shall be deemed to have issued
a number of shares of its Common Stock for stock or securities of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated and for a consideration equal to the fair market
value on the date of such transaction of such stock or securities of the other
corporation, and if any such calculation results in adjustment of the Warrant
Exercise Price, the determination of the number of shares of Common Stock
issuable upon exercise immediately prior to such merger, conversion or sale, for
purposes of Section 5(f) below, shall be made after giving effect to such
adjustment of the Warrant Exercise Price.

 

(d)           In case the Company shall at any time subdivide its outstanding
shares of Common Stock into a greater number of shares, the Warrant Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced, and conversely, in case the outstanding shares of Common Stock of the
Company shall be combined into a smaller number of shares, the Warrant Exercise
Price in effect immediately prior to such combination shall be proportionately
increased.

 

(e)           If (i) the purchase price provided for in any right or option
referred to in Section 5(b), or (ii) the additional consideration, if any,
payable upon the conversion or exchange of Convertible Securities, or (iii) the
rate at which any Convertible Securities are convertible into or exchangeable
for Common Stock, shall change at any time (other than under or by reason of
provisions designed to protect against dilution), or any Convertible Securities
shall terminate, expire or cease to be outstanding without exercise thereof, the
Warrant Exercise Price then

 

3

--------------------------------------------------------------------------------


 

in effect hereunder shall forthwith be increased or decreased to such Warrant
Exercise Price as would have applied had the adjustments made upon the issuance
of such rights, options or Convertible Securities been made upon the basis of
(a) the issuance of the number of shares of Common Stock theretofore actually
delivered upon the exercise of such options or rights or upon the conversion or
exchange of such Convertible Securities, and the total consideration received
therefor, and (b) the issuance at the time of such change of any such options,
rights, or Convertible Securities then still outstanding for the consideration,
if any, received by the Company therefor and to be received on the basis of such
changed price; and on the expiration of any such option or right or the
termination of any such right to convert or exchange such Convertible
Securities, the Warrant Exercise Price then in effect hereunder shall forthwith
be increased to such Warrant Exercise Price as would have been obtained had the
adjustments made upon the issuance of such rights or options or Convertible
Securities been made upon the basis of the issuance of the shares of Common
Stock theretofore actually delivered (and the total consideration received
therefor) upon the exercise of such rights or options or upon the conversion or
exchange of such Convertible Securities.  If the purchase price provided for in
any right or option referred to in Section 5(b), or the rate at which any
Convertible Securities referred to in Section 5(b) are convertible into or
exchangeable for Common Stock, shall decrease at any time under or by reason of
provisions with respect thereto designed to protect against dilution, then in
case of the delivery of Common Stock upon the exercise of any such right or
option or upon conversion or exchange of any such Convertible Security, the
Warrant Exercise Price then in effect hereunder shall forthwith be decreased to
such Warrant Exercise Price as would have applied had the adjustments made upon
the issuance of such right, option or Convertible Security been made upon the
basis of the issuance of (and the total consideration received for) the shares
of Common Stock delivered as aforesaid.

 

(f)            If any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, and except as otherwise
provided herein, lawful and adequate provision shall be made whereby the holder
of this Warrant shall thereafter have the right to receive upon the basis and
upon the terms and conditions specified herein and in lieu of the shares of the
Common Stock of the Company immediately theretofore receivable upon the exercise
of this Warrant, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such stock immediately
theretofore receivable upon the exercise of this Warrant had such
reorganization, reclassification, consolidation, merger or sale not taken place,
and in any such case appropriate provision shall be made with respect to the
rights and interests of the holder of

 

4

--------------------------------------------------------------------------------


 

this Warrant to the end that the provisions hereof (including without limitation
provisions for adjustments of the Warrant Exercise Price and of the number of
shares receivable upon the exercise hereof) shall thereafter be applicable, as
nearly as may be in relation to any shares of stock, securities or assets
thereafter receivable upon the exercise of this Warrant.  The Company shall not
effect any such consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument executed and mailed to the registered holder of
this Warrant, at the last address of such holder appearing on the books of the
Company, the obligation to deliver to such holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to receive.

 

(g)           Upon any adjustment of the Warrant Exercise Price, the Company
shall give written notice thereof, by first-class mail, postage prepaid,
addressed to the registered holder of this Warrant, as shown on the books of the
Company, which notice shall state the Warrant Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  No adjustment to the Warrant Exercise Price shall be
required unless such adjustment would require an increase or decrease of at
least five cents ($0.05); provided, however, that any adjustments which by
reason of this Section 5(g) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment; and, provided further, that
adjustment shall be required and made in accordance with the provisions of this
Section 5 (other than this Section 5(g)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution to the
holders of shares of Common Stock.  All calculations under this Section 5 shall
be made to the nearest cent or to the nearest one-hundredth of a share, as the
case may be.  Anything in this Section 5 to the contrary notwithstanding, the
Company shall be entitled to make such increases in the conversion rate in
addition to those required by this Section 5 as it in its discretion shall
determine to be advisable in order that any stock dividends, subdivisions of
shares, distribution of rights to purchase stock or securities, or distribution
of securities convertible into or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.

 

(h)           In case at any time: (i) there shall be any capital
reorganization, or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation; or (ii) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Company; then, in any
one or more of said cases, the Company shall give written notice, by first-class
mail, postage prepaid, addressed to the registered holder of this Warrant at the
address of such holder as shown on the books of the Company, of the date on
which (a) the books of the Company shall close or a record shall be taken for
such dividend, distribution or

 

5

--------------------------------------------------------------------------------


 

subscription rights, or (b) such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up shall take
place, as the case may be.  Such notice shall also specify the date as of which
the holders of Common Stock of record shall participate in such dividend,
distribution or subscription rights, or shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding up, as the case may be.  Such written notice shall be
given at least twenty (20) days prior to the action in question and not less
than twenty (20) days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

(i)            If any event occurs as to which in the opinion of the Board of
Directors of the Company the other provisions of this Section 5 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
holder of this Warrant in accordance with the essential intent and principles of
such provisions, then the Board of Directors shall make an adjustment in the
application of such provisions, in accordance with such essential intent and
principles, so as to protect such rights as aforesaid.

 

(j)            As used in this Section 5 the term “Common Stock” shall mean and
include the Company’s presently authorized Common Stock and any additional
Common Stock that may be authorized by due action of the Company’s Board of
Directors and shareholders entitled to vote thereon.

 

4.             Representations and Warranties.  To induce the Lender to enter
into this Amendment, the Company represents and warrants to the Lender that the
execution, delivery and performance by the Company of this Amendment and any
other documents required to be executed and/or delivered by the Company by the
terms of this Amendment have been duly authorized by all necessary corporate
action, do not require any approval or consent of, or any registration,
qualification or filing with, any government agency or authority or any approval
or consent of any other person (including, without limitation, any stockholder
or partner), do not and will not conflict with, result in any violation of or
constitute any default under, any provision of the Company’s Articles of
Incorporation or Bylaws, any agreement binding on or applicable to the Company
or any of its property, or any law or governmental regulation or court decree or
order, binding upon or applicable to the Company or of any of its property and
will not result in the creation or imposition of any security interest or other
lien or encumbrance in or on any of its property pursuant to the provisions of
any agreement applicable to the Company or any of its property.

 

5.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Any executed counterpart of this
Agreement delivered by facsimile or other electronic transmission to a party
hereto shall constitute an original counterpart of this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.             No Other Modification.  Except as expressly amended by the terms
of this Amendment, all other terms of the Warrants shall remain unchanged and in
full force and effect.

 

(The signature page follows.)

 

7

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Amendment to Warrants as of the day and year
first above written.

 

 

 

 

 

MEDICAL CV, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Jules L. Fisher

 

 

 

 

 

Jules L. Fisher, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PKM PROPERTIES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul K. Miller

 

 

 

 

 

Paul K. Miller, Chief Manager

 

8

--------------------------------------------------------------------------------